DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Burkhard et al (DE 102006002153) maintained and therefore it is proper to make this rejection FINAL.
 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 14, 16-18 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Burkhard et al (DE 102006002153), cited in the previous Office Action.
Amendments to claims 1 and 14, reciting 50% excess of amine equivalent,  which means 1: 3 ratio between unsaturated acid ester and amine,  are noted. Such limitation is a product-by-process one. 
 Burkhard teaches a preparation of the amino-functional polyaspartic esters (A} from a reaction mixture comprising 1.8 to 2.5 mol maleic or fumaric esters and 1 mol diamine at 15 to 100° C for at  least 10 hours, where Ethanol is named as one of the suitable solvents (see 011).
Thus, Burkhard fails to teach the limitation above.
However, in Examiner’s opinion, both Applicant’s and reference’s methods provide sufficient excess of amine, which lead to the same polyaspartic ester formation. 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See Also In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983),  In re Brown, 459 F.2d 531,  535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore, it would have been obvious to  a person of ordinary skills in the art to expect the same polyaspartic ester obtained from both Applicant’s  and  Burkhard’s methods, unless unexpected results are demonstrated. 
The rejection can be found in the NON-FINAL office action mailed 7/18/2022 and is herein incorporated by reference.

Response to Arguments

3.	Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference fails to teach  50% excess of amine equivalent,  which means 1: 3 ratio between unsaturated acid ester and amine. 
However, in order to demonstrate differences between Applicant’s  and  Burkhard’s products, demonstration of unexpected results is required. 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765